Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the cited rejections will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

DETAILED ACTION
Priority
This application is a 371 of PCT/JP2017/029185 (filed 8/10/2017) which claims foreign application JAPAN 2016-157958 (filed 8/10/2016).

Status of Claims
Claims 1-3 are under examination. 

Maintenance of Rejections (including modifications due to amendments):

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.
Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taniguchi (US2007/0154976).
For Claims 1-3: the reference teaches a method comprising: optically determining/measuring Hb concentration (page 2, [0015], line 9++ and page 7, Table 1) at a first wavelength (main wavelength of 546 nm, page 7, [0060], line 8) and at a second wavelength correcting the Hb concentration obtained at the firest wavelength using the concentration obtained at the second wavelength to obtain a corrected Hb concentration (no specific correcting step is claimed therefore any data processing of the measurements obtained from the two wavelengths read on the claimed limitation, page 7, Table 1); optically measuring HbA1c concentration, (page 2, [0015], line 17++); and calculating HbA1c% by dividing the hemoglobin A1c concentration by the corrected hemoglobin concentration (read as ratio of HbA1 and Hb concentration, page 2, [0015], line 3 and page 6, [0046]++). In addition, the reference also teaches measuring at (at least) two different wavelength longer than 480 nm: main wavelength at 600 nm (page 9, left column, line 1++), subwavelength of 800 nm (page 7, [0060], line 8++) and calculating ratio of hemoglobin to hemoglobin A1c (page 2, [0015], line 19++ and page 9, [0092], line 10++).


Response to Argument
Applicant’s arguments filed 1/20/2021 have been fully considered but they are not persuasive.
Applicant argued that Taniguchi does not disclose using two different wave lengths in the optical hemoglobin measurement to reduce the errors introduced by the presence of lipids in the sample.
It is the examiner’s position that Taniguchi teaches all the recited method steps as claimed as described above. Taniguchi teaches a sample measurement method of reducing interference in the sample (page 2, [0019], line 3++) by measuring at (at least) two different wavelength at 480 nm (main wavelength of 546 nm, page 7, [0060], line 8) or at 600 nm (page 9, left column, line 1++), subwavelength of 800 nm (page 7, [0060], line 8++) and calculating ratio of hemoglobin to hemoglobin A1c (page 2, [0015], line 19++ and page 9, [0092], line 10++). Therefore, claims as written are not recited to be distinct from the teaching of Taniguchi, and the argument “to reduce the errors introduced by the presence of lipids in the sample” does not related to any of the recited active method steps and provides no patentable limitation to the claimed method. 

Conclusion
No claim is allowed. 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning rejections or objections in this communication or earlier communications from the examiner should be directed to Bin Shen, whose telephone number is (571) 272-9040.  The examiner can normally be reached on Monday through Friday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sharmila G Landau can be reached at (571) 272-0614.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BIN SHEN/Primary Examiner, Art Unit 1653